Title: From George Washington to William Livingston, 20 January 1778
From: Washington, George
To: Livingston, William



Sir
Head Quarters Valley Forge 20th Jany 1778

I last Night recd a letter from Colo. Dayton informing me that John and Baker Hendricks and John Meeker had been apprehended upon a supposition of carrying on an illegal Correspondence with the Enemy as they had been several times upon Staten Island, and that they were to be tryed for their lives in consequence.
In justice to these Men I am bound to take this earliest opportunity of informing you that they were employed by Colo. Dayton last summer to procure intelligence of the movements of the Enemy while upon Staten Island, for which purpose I granted them passports allowing them to carry small quantities of provisions and to bring back a few Goods the better to cover their real designs. Colo. Dayton acquaints me that they executed their trust faithfully; this I very well remember, that what intelligence he communicated to me, and which he says came principally thro them, was generally confirmed by the Event—Upon these Considerations I hope you will put a stop to the prosecution, unless other matters appear against them. You must be well convinced that it is indispensably necessary to make use of these means to procure intelligence. The persons employed must bear the suspicion of being thought inimical, and it is not in their powers to assert their innocence, because that would get abroad [and] destroy the Confidence which the Enemy puts in them.
